DETAILED ACTION
                                              Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
                                           Response to Amendment
Claims 1-5 and 24 have been cancelled; claim 21 has been amended; claims 6-20 have been withdrawn from consideration; and claims 6-23 and 25-36 are currently pending. 

                                                     Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 	

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21-23, 25-28 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PAT. 6057558, hereinafter “Yamamoto”) in view of Ellison et al. (US 2006/0011128 A1, hereinafter “Ellison”), Hshieh et al. (USPN 5689128, hereinafter “Hshieh”), Nakano et al. (US 2010/0193799 A1, hereinafter “Nakano”), Miyahara et al. (US2013/0001592 A1, hereinafter “Miyahara”), Nakano et al. (US 2011/0017998 A1, hereinafter “Nakano’998”), and ISHIBISHI (US2013/0032822 A1, hereinafter “ISHIBISHI”).  

In regards to claim 21, Yamamoto discloses (Fig. 13) a semiconductor device comprising 
	a silicon carbide epitaxial wafer, 
	the semiconductor device comprising: 
		a substrate (1);    
		an SiC epitaxial growth layer (2) disposed on the substrate (1) so as to be directly contacted with a surface of the substrate (1);  
	a gate trench (7) formed at a surface of the SiC epitaxial growth layer (2); 
	a gate insulating film (9) formed at an inner surface of the gate trench (7); 
	a gate electrode (10) embedded in the gate trench (7); and 
	a source electrode (12) formed on the SiC epitaxial growth layer (2); 
	the substrate (1) and the SiC epitaxial growth layer (2) have a first conductivity type; and a first conductivity type source region (5) is formed at the surface of the SiC epitaxial growth layer (2). 

Yamamoto fails to explicitly teach 
	a SiC substrate doped with at least one selected from the group consisting of N, P, and As as an impurity; 
	the SiC epitaxial layer doped with at least one selected from the group consisting of N, P, and As as an impurity;
	the surface of the SiC epitaxial growth layer so as to cover the whole of the inner surface of the gate trench, an inside of the gate insulating film being filled with polysilicon; 
	a drain electrode formed to cover the whole of back side surface of the substrate, the back side surface of the substrate is a (000-1) C surface; 
	the surface of the substrate on which the SiC epitaxial growth layer is disposed is a surface selected from the group consisting of a (0001) surface, a C-surface, a (11-20) surface, and a (10-10) surface;  
	the source region forms a part of a side of the gate trench, 
	an impurity concentration of the body contact region is approximately 1X1018cm-3 to approximately 1X1021cm-3, and 
	the gate trench passes through the body region from the surface of the SiC epitaxial  growth layer, and a deepest portion of the gate trench extends to a drain region, the drain region  is a region at a side of the substrate in the SiC epitaxial growth layer. 

Nakano while disclosing a semiconductor device teaches (Figs. 1) 
	a SiC substrate  (…doped with N-type impurity with a high concentration, see for example, Par [0089]); 
(3) doped with at least one selected from the group consisting of N, P, and As as an impurity;
	the surface of the SiC epitaxial growth layer (3) so as to cover the whole of the inner surface of the gate trench (6), an inside of the gate insulating film (9) being filled with polysilicon (12); 
	a drain electrode (23) formed to cover the whole of back side surface of the substrate (2), the back side surface of the substrate (2) is a (000-1) C surface (See, for example, Pars [0083] and [0089]); 
	the surface of the substrate (21) on which the SiC epitaxial growth layer (3) is disposed is a surface selected from the group consisting of a (0001) surface, a C-surface, a (11-20) surface, and a (10-10) surface (See, for example, Pars[0083] and [0089]);  
	the source region (13) forms a part of a side of the gate trench (6), 
	an impurity concentration of the body contact region (14)  is approximately 1X1018cm-3 to approximately 1X1021cm-3 (See, for example, Par [0099]), and 
	the gate trench (6) passes through the body region (5) from the surface of the SiC epitaxial growth layer, and a deepest portion of the gate trench (6) extends to a drain region (4), the drain region (4) is a region at a side of the substrate (side of surface 21, See Fig. 1) in the SiC epitaxial growth layer (4). 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamamoto by Nakano because this would help provide a semiconductor device capable of suppressing dielectric breakdown of a portion located on the bottom surface of a gate trench while suppressing increase in the thickness of portions located on the side surfaces of the gate trench.  

	In regards to the doping impurities for the substrate and SiC epitaxial growth layer being at least one selected from the group consisting of N, P, and As as an impurity. 
	It is well known in the art to use, for example, phosphorous as a doping impurities for the purpose of producing N-type conductive SiC material or layer. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the doping impurities for the substrate and SiC epitaxial growth layer being at least one selected from the group consisting of N, P, and As as an impurity because it is well known in the art to use, for example, phosphorous as a doping impurities for the purpose of producing N-type conductive SiC material or layer (See, for example, US2013/0001592 A1, Par [0026]). 

	Yamamoto fails too explicitly teach 
	 an off angle of the SiC epitaxial growth layer is equal to or less than 4 degrees; and 
	a surface-roughness defect density including particles on a surface of the SiC epitaxial growth layer is at most 1.0 cm-2. 

	Ellison discloses (Figs. 3, 6 and 10)
	an off angle of the SiC epitaxial growth layer is equal to or less than 4 degrees (see a first feature of the invention is a reduction of te hoff-axis angle to a value below 1 degree…., See Par [0035])  and 
	a surface-roughness defect density including particles on a surface of the SiC epitaxial growth layer is at most 1.0 cm-2(See Par [0038]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify by Ellison because this would help decrease the crystal growth cost, and reduce basal plane dislocation propagating into the subsequent device layers grown upon SiC substrates by decreasing the off-axis angle at which the substrate is cut. 

	Yamamoto as modified above fails to explicitly teach that the substrate and the SiC epitaxial growth layer have a first conductivity type, 
a second conductivity type body region is formed so as to be directly contacted with the gate insulating film, 
a first conductivity type source region is formed at the surface of the SiC epitaxial growth layer so as to be directly contacted with the gate insulating, and 
a second conductivity-type body contact region is formed so as to pass through the source region from the surface of the SiC epitaxial growth layer and to be connected to the body region, and a thickness of the body contact region is thicker than a thickness of the source region. 

	Hshieh while disclosing a transistor teaches (Fig. 3) the substrate and the epitaxial growth layer have a first conductivity type (n+/n- layer, 10/12), 
a second conductivity type body region (14) is formed so as to be directly contacted with the gate insulating film (24), 
a first conductivity type source region (20) is formed at the surface of the epitaxial growth layer so as to be directly contacted with the gate insulating (24), and 
(18) is formed so as to pass through the source region (20) from the surface of the epitaxial growth layer and to be connected to the body region, and a thickness of the body contact region (18) is thicker than a thickness of the source region (20). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the structure of Hshieh into Yamamoto because this would help increase the cell density of the transistor. 

	Yamamoto as modified above fails to teach that the interlayer insulating film being formed to cover an upper surface and both side surfaces of each surfaces of each end of the gate insulating film, each end of the gate insulating film being exposed from the gate trench onto the SiC epitaxial growth layer. 

	Nakano’998 while disclosing a semiconductor device teaches (Fig. 7) the interlayer insulating film (51) being formed to cover an upper surface and both side surfaces of each surfaces of each end of the gate insulating film (47), each end of the gate insulating film (47) being exposed from the gate trench onto the SiC epitaxial growth layer (44). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify by Nakano’998 because this would help produce device that is capable of lowering an off-leakage current, improving channel mobility while securing withstand voltage, and correcting the imbalance (non-uniformity) in channel characteristics by a plane orientation.

	Yamamoto as modified above further fails to explicitly teach that the interlayer insulating film is formed to cover an upper surface and both side surfaces of each end of the gate insulating film and a portion of an upper surface of the source region, each end of the gate insulating film being exposed from the gate trench onto the SiC epitaxial growth layer, and the source electrode is formed so as to be in direct contact with the remaining portion of the upper surface of the source region and an upper surface of the body contact region.
	ISHIBASHI while disclosing a semiconductor device teaches (Fig. 5) 
the interlayer insulating film (106) is formed to cover an upper surface and both side surfaces of each end of the gate insulating film (106) and a portion of an upper surface of the source region (111), each end of the gate insulating film (106) being exposed from the gate (122) trench onto the SiC epitaxial growth layer (102), and the source electrode (121) is formed so as to be in direct contact with the remaining portion of the upper surface of the source region (111) and an upper surface of the body contact region (116).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Yamamoto by ISHIBASHI because this would help provide semiconductor device with improved and good device characteristics. 
	
	In regards to claim 22, Yamamoto as modified above discloses (Figs. 6 and 10, Ellison) the semiconductor device comprises: one selected from the group consisting of an SiC Schottky (see par [0038]). 
 
	In regards to claim 23, Yamamoto as modified above discloses (Figs. 6 and 10, Ellison) an electrode is formed on a surface of the substrate, and a circuit element is formed on a front surface side of the SiC epitaxial growth layer (a Schottky diode structure was grown …on a $H-SiC substrate .....see Par [0038]; having a Schottky diode structure formed on the substrate clearly reads on having an electrode on a surface of the substrate) . 
In regards to claim 25, Yamamoto as modified above discloses (Fig. 13, Yamamoto) that the first conductivity type (n-type, See Fig. 13) is n-type and the second conductivity type (p-type, see Fig. 13) is p-type.
In regards to claim 26, Yamamoto as modified above discloses (Fig. 17, Yamamoto) that an impurity concentration of the first conductivity type of the substrate is approximately 1X1018 cm-3 to approximately 1X1021cm'3 (see for example, Fig. 17, …8X1018 cm-3).
In regards to claim 27, Yamamoto as modified above discloses (Fig. 17, Yamamoto) that an impurity concentration of the first conductivity type of the SiC epitaxial growth layer (2) is approximately 5xl014 cm-3 to approximately 5x 1016 cm-3 (see for example, Fig. 17, …4.3X1015cm-3).
In regards to claim 28, Yamamoto as modified above discloses (Fig. 17, Yamamoto) an impurity concentration of the second conductivity type of the body region (3) is approximately 1X1016 cm-3 to approximately 1X1019cm-3 (see for example, Fig. 17, …2.0X1017cm-3).

(2) is approximately 200 µm to approximately 500 µm (…SiC substrate …may have a thickness of about 300 µm, See Par [0027]); a thickness of the SiC epitaxial growth layer (3) is approximately 4 µm to approximately 100 µm (…a thickness of about 10 µm to 15 µm, See Par [0027]).
In regards to claim 31, Yamamoto as modified above discloses (Fig. 3, Ellison) a diameter of the substrate is approximately 150 mm (the advantage of the invention become more pronounced for larger diameters; in the case of 4 inches and 6 inches substrate....see Par [0035]).
	In regards to claims 32 and 36, Yamamoto as modified above discloses (Fig. 3, Ellison) the surface-roughness defect density is less than approximately 0.07 cm-2 (see Par [0038]); and the surface-roughness defect density including particles on the surface of the SiC epitaxial growth layer is at most 0.07 cm-2 (See, Par [0038]).

	In regards to claim 33, Yamamoto as modified above discloses (Figs, 6 and10, Ellison) the SiC epitaxial growth layer comprises one selected from the group consisting of 4H--SiC, 6H--SiC, 2H--SiC and 3—SiC (See Par [0038]). 

 	In regards to claim 34, Yamamoto as modified above discloses (Figs, 6 and10, Ellison) the substrate comprises one selected from the group consisting of 4H--SiC, 6H--SiC, BN, AlN, Al2O3, Ga2O3, diamond, carbon, and graphite (see Par [0038]). 
(1) has some impurity which contains N2 or aluminum (See, for example, Par [0029]).
	
                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893